 

Moody National REIT II, Inc. 8-K [mnrtii-8k_052616.htm]

 

Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION OF AGREEMENT OF PURCHASE AND SALE

 

THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT OF PURCHASE AND SALE (this
“Assignment”), is made and entered into as of the 24th day of May, 2016, by and
between MOODY NATIONAL REIT II, INC., a Maryland corporation (“Assignor”), Moody
National YALE-SEaTTLE Holding, LLC, a Delaware limited liability company (“Fee
Owner”) and MOODY NATIONAL YALE-SEaTTLE MT, LLC, a Delaware limited liability
company (“Master Tenant”, Fee Owner and Master Tenant are collectively referred
to herein as “Assignee”).

 

W I T N E S S E T H :

 

WHEREAS, Assignor, as successor-in-interest to Moody National Companies, L.P.,
entered into that certain Agreement of Purchase and Sale for the purchase and
sale of the land and the improvements located at 1800 Yale Avenue, Seattle,
Washington (“Hotel Site”) dated as of October 26, 2015 (as amended, modified and
supplemented, the “Agreement”). Any terms not defined herein shall have the
meaning as set forth in the Agreement.

 

WHEREAS, Assignor now wishes to assign all of its right, title and interest
under the Agreement in and to the Property, excluding the Hotel Agreements (the
“Primary Property”), to Fee Owner, and Fee Owner desires to assume and perform
the obligations of Assignor as Purchaser under the Agreement, with respect to
the Primary Property.

 

WHEREAS, Assignor now wishes to assign all of its right, title and interest as
Purchaser under the Agreement in and to Hotel Agreements to Master Tenant, and
Master Tenant desires to assume and perform the obligations of the Assignor as
purchaser under the Agreement, with respect to the Hotel Agreements.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignor, Fee Owner and Master Tenant hereby
agree as follows:

 

1.           Assignment to Fee Owner. Assignor does hereby SELL, GRANT, ASSIGN,
TRANSFER, CONVEY, RELINQUISH AND SET OVER unto Fee Owner all of Assignor’s
right, title and interest in and to the Primary Property.

 

2.           Assignment to Master Tenant. Assignor does hereby SELL, GRANT,
ASSIGN, TRANSFER, CONVEY, RELINQUISH AND SET OVER unto Master Tenant all of
Assignor’s right, title and interest in and to the Hotel Agreements.

 

3.           Assumption by Assignee. Assignee, hereby accepts the foregoing
assignment, agrees to jointly and severally assume and perform all the duties
and obligations to be performed by the Purchaser under the Agreement therein
mentioned to the same extent as if Assignee had originally been named as the
Purchaser in that Agreement, and to indemnify and hold Assignor harmless for any
liability for performance or nonperformance of the duties and obligations
assumed by Assignee.

 

4.           Governing Law. This Agreement shall be governed by, and be
construed in accordance with, the laws of the State of Washington.

 





 



 

5.           Counterparts. To facilitate execution, this Assignment may be
executed in as many counterparts as may be required. It shall not be necessary
that the signature on behalf of both parties hereto appear on each counterpart
hereof. All counterparts hereof shall collectively constitute a single
agreement.

 

6.           Entire Agreement. This Assignment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

[Signature page follows.]

 





 

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Assignment as of the date and year first above written.

 





  ASSIGNOR:           MOODY NATIONAL REIT II, INC.,     a Maryland corporation  

 

  By: /s/ Brett C. Moody   Name: Brett C. Moody   Title: CEO

 

  FEE OWNER:           Moody National YALE-SEATTLE
Holding, LLC, a Delaware limited liability company        



  By: /s/ Brett C. Moody   Name: Brett C. Moody   Title: President

  

  MASTER TENANT:           MOODY NATIONAL YALE-SEATTLE MT, LLC, a
Delaware limited liability company  

  

  By: /s/ Brett C. Moody   Name: Brett C. Moody   Title: President

 



 

 